Judgment and order reversed on the law and facts and new trial granted, with costs to appellant to abide event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $100 as of the date of the rendition thereof, in which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. Held, that the evidence was sufficient to show that the father received the sum of $100 to apply on medicines and expenses. All concur.